EXHIBIT 10.31
[Form of] Indemnification Agreement
     This Agreement is made this                      day of
                    ,                     , be tween Ferro Corporation, an Ohio
corporation (the “Company”) and                                         , a
director, officer or representative (as hereinafter defined) of the Company (the
“Indemnitee”).
     WHEREAS, the Company and the Indemnitee are each aware of the exposure to
litigation of officers, directors and representatives of the Company as such
persons exercise their duties to the Company;
     WHEREAS, the Company and the Indemnitee are also aware of conditions in the
insurance industry that have affected and may continue to affect the Company’s
ability to obtain appropriate directors’ and officers’ liability insurance on an
economically acceptable basis;
     WHEREAS, the Company desires to continue to benefit from the services of
highly qualified, experienced and otherwise competent persons such as the
Indemnitee;
     WHEREAS, the Indemnitee desires to serve or to continue to serve the
Company as a director, officer or as a director, officer or trustee of another
corporation, joint venture, trust or other enterprise in which the Company has a
direct or indirect ownership interest, for so long as the Company continues to
provide on an acceptable basis adequate and reliable indemnification against
certain liabilities and expenses which may be incurred by the Indemnitee.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:

1.   INDEMNIFICATION

Subject to the terms of this Agreement, the Company shall indemnify the
Indemnitee with respect to his/her activities as a director or officer of the
Company and/or as a person who is serving or has served on behalf of the Company
(“representative”) as a director, officer, or trustee of another corporation,
joint venture, trust or other enterprise, domestic or foreign, in which the
Company has a direct or indirect ownership interest (an “affiliated entity”)
against expenses (including, without limitation, attorneys’ fees, judgments,
fines, and amounts paid in settlement) actually and reasonably incurred by
him/her (“Expenses”) in connection with any claim against Indemnitee which is
the subject of any threatened, pending, or completed action, suit, or
proceeding, whether civil, criminal, administrative, investigative or otherwise
and whether formal or informal (a “Proceeding”), to which Indemnitee was, is, or
is threatened to be made a party by reason of facts which include Indemnitee’s
being or having been such a director, officer or representative, to the extent
of the highest and most advantageous to the Indemnitee, as determined by the
Indemnitee, of one or any combination of the following:

  (a)   The benefits provided by the Company’s Regulations in effect on the date
hereof, as adopted by the shareholders of the Company at the 1987 annual meeting
of shareholders;     (b)   The benefits provided by the Articles of
Incorporation, Regulations, or By-laws or their equivalent of the Company in
effect at the time Expenses are incurred by Indemnitee;     (c)   The benefits
allowable under Ohio law in effect at the date hereof;

 



--------------------------------------------------------------------------------



 



  (d)   The benefits allowable under the law of the jurisdiction under which the
Company exists at the time Expenses are incurred by the Indemnitee;     (e)  
The benefits available under liability insurance obtained by the Company;    
(f)   The benefits which would have been available to the Indemnitee under the
Directors and Officers Liability Insurance and Reimbursement for Directors and
Officers Liability Policy issued by Harbor Insurance Company on April 8, 1985
which expired on March 30, 1986 and which is designated as policy number HI
211839 had such policy continued in effect and unamended at the time Expenses
are incurred by the Indemnitee; and     (g)   Such other benefits as are or may
be otherwise available to Indemnitee.

Combination of two or more of the benefits provided by (a) through (g) shall be
available to the extent that the Applicable Document, as hereafter defined, does
not require that the benefits provided therein be exclusive of other benefits.
The document or law providing for the benefits listed in items (a) through
(g) above is called the “Applicable Document” in this Agreement. The Company
hereby undertakes to use its best efforts to assist Indemnitee, in all proper
and legal ways, to obtain the benefits selected by Indemnitee under items (a)
through (g) above.
For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans for employees of the Company or of any affiliated entity
without regard to ownership of such plans; references to “fines” shall include
any excise taxes assessed on the Indemnitee with respect to any employee benefit
plan; references to “serving on behalf of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, the Indemnitee with respect to an employee benefit
plan, its participants or beneficiaries; references to the masculine shall
include the feminine; references to the singular shall include the plural and
vice versa; and if the Indemnitee acted in good faith and in a manner he
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan he shall be deemed to have acted in a manner
consistent with the standards required for indemnification by the Company under
the Applicable Documents.

2.   INSURANCE

The Company shall maintain directors’ and officers’ liability insurance for so
long as Indemnitee’s services are covered hereunder, provided and only to the
extent that such insurance is available in amounts and on terms and conditions
determined by the Company to be acceptable. However, the Company agrees that the
provisions hereof shall remain in effect regardless of whether liability or
other insurance coverage is at any time obtained or retained by the Company;
except that any payments in fact made to Indemnitee under an insurance policy
obtained or retained by the Company shall reduce the obligation of the Company
to make payments hereunder by the amount of the payments made under any such
insurance policy.

3.   PAYMENT OF EXPENSES

At Indemnitee’s request, the Company shall pay the Expenses as and when incurred
by Indemnitee, after receipt of written notice pursuant to Section 6 hereof and
an undertaking in the form of Exhibit I attached hereto by or on behalf of
Indemnitee (i) to repay such amounts so paid on Indemnitee’s behalf if it shall
ultimately be determined under the Applicable Document that Indemnitee is
required to repay such amounts and (ii) to reasonably cooperate with the Company
concerning such Proceeding. That portion of Expenses which

- 2 -



--------------------------------------------------------------------------------



 



represents attorneys’ fees and other costs incurred in defending any Proceeding
shall be paid by the Company within thirty (30) days of its receipt of such
request, together with reasonable documentation (consistent, in the case of
attorneys’ fees, with Company practice in payment of legal fees for outside
counsel generally) evidencing the amount and nature of such Expenses, subject to
its also having received such a notice and undertaking.

4.   ESCROW

The Company shall dedicate an aggregate of TWO AND ONE-HALF MILLION DOLLARS
($2,500,000) as collateral security for the funding of its obligations hereunder
and under similar and predecessor agreements with other directors, officers and
representatives by depositing assets or bank letters of credit in escrow or
reserving lines of credit that may be drawn down by an escrow agent in the
dedicated amount (the “Escrow Reserve”). Attached hereto as Exhibit II is the
form of escrow agreement relating to the establishment and operation of the
Escrow Reserve. The Company shall have the rights of substitution with respect
to the funding in escrow of its obligations hereunder, as provided in such
Exhibit II. The Company shall, upon request, promptly provide to Indemnitee such
additional documentation or information with respect to the escrow as Indemnitee
may from time to time reasonably request. The Company shall promptly deliver an
executed copy of this Agreement to the escrow agent for the Escrow Reserve to
evidence to that agent that Indemnitee is a beneficiary of that Escrow Reserve
and shall deliver to Indemnitee the escrow agent’s signed receipt evidencing
that delivery.

5.   ADDITIONAL RIGHTS

The indemnification provided in this Agreement shall not be exclusive of any
other indemnification or right to which Indemnitee may be entitled and shall
continue after Indemnitee has ceased to occupy a position as an officer,
director or representative as described in Paragraph 1 above with respect to
Proceedings relating to or arising out of Indemnitee’s acts or omissions during
his/her service in such position.

6.   NOTICE TO COMPANY

Indemnitee shall provide to the Company prompt written notice of any Proceeding
brought, threatened, asserted or commenced against Indemnitee with respect to
which Indemnitee may assert a right to indemnification hereunder; provided that
failure to provide such notice shall not in any way limit Indemnitee’s rights
under this Agreement.

7.   COOPERATION IN DEFENSE AND SETTLEMENT

Indemnitee shall not make any admission or effect any settlement of any
Proceeding without the Company’s written consent unless Indemnitee shall have
determined to undertake his/her own defense in such matter and has waived the
benefits of this Agreement. The Company shall not settle any Proceeding to which
Indemnitee is a party in any manner which would impose any Expense on Indemnitee
without his/her written consent. Neither Indemnitee nor the Company will
unreasonably withhold consent to any proposed settlement. Indemnitee and the
Company shall cooperate to the extent reasonably possible with each other and
with the Company’s insurers, in attempts to defend and/or settle such
Proceeding.

8.   ASSUMPTION OF DEFENSE

Except as otherwise provided below, to the extent that it may wish, the Company
jointly with any other indemnifying party similarly notified will be entitled to
assume Indemnitee’s defense in any Proceeding, with

- 3 -



--------------------------------------------------------------------------------



 



counsel mutually satisfactory to Indemnitee and the Company. After notice from
the Company to Indemnitee of the Company’s election so to assume such defense,
the Company will not be liable to Indemnitee under this Agreement for Expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to employ counsel in such Proceeding, but the
fees and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at Indemnitee’s expense unless:

  (a)   The employment of counsel by Indemnitee has been authorized by the
Company;     (b)   Counsel employed by the Company initially is unacceptable or
later becomes unacceptable to Indemnitee and such unacceptability is reasonable
under then existing circumstances;     (c)   Indemnitee shall have reasonably
concluded that there may be a conflict of interest between Indemnitee and the
Company in the conduct of the defense of such Proceeding; or     (d)   The
Company shall not have employed counsel promptly to assume the defense of such
Proceeding,

in each of which cases the fees and expenses of counsel shall be at the expense
of the Company and subject to payment pursuant to this Agreement. The Company
shall not be entitled to assume the defense of Indemnitee in any Proceeding
brought by or on behalf of the Company or as to which Indemnitee shall have made
either of the conclusions provided for in clauses (b) or (c) above.

9.   ENFORCEMENT

In the event that any dispute or controversy shall arise under this Agreement
between Indemnitee and the Company with respect to whether the Indemnitee is
entitled to indemnification in connection with any Proceeding or with respect to
the amount of Expenses incurred, then with respect to each such dispute or
controversy Indemnitee may seek to enforce the Agreement through legal action
or, at Indemnitee’s sole option and written request, through arbitration. If
arbitration is requested, such dispute or controversy shall be submitted by the
parties to binding arbitration in the City of Cleveland, State of Ohio, before a
single arbitrator agreeable to both parties. If the parties cannot agree on a
designated arbitrator within 15 days after arbitration is requested in writing
by Indemnitee, the arbitration shall proceed in the City of Cleveland, State of
Ohio, before an arbitrator appointed by the American Arbitration Association. In
either case, the arbitration proceeding shall commence promptly under the rules
then in effect of that Association and the arbitrator agreed to by the parties
or appointed by that Association shall be an attorney other than an attorney who
has, or is associated with a firm having associated with it an attorney which
has, been retained by or performed services for the Company or Indemnitee at any
time during the five years preceding the commencement of arbitration. The award
shall be rendered in such form that judgment may be entered thereon in any court
having jurisdiction thereof. The prevailing party shall be entitled to prompt
reimbursement of any costs and expenses (including, without limitation,
reasonable attorneys’ fees) incurred in connection with such legal action or
arbitration; provided that Indemnitee shall not be obligated to reimburse the
Company unless the arbitrator or court which resolves the dispute determines
that Indemnitee acted in bad faith in bringing such action or arbitration.

10.   EXCLUSIONS

Notwithstanding the scope of indemnification which may be available to
Indemnitee from time to time under any Applicable Document, no indemnification,
reimbursement or payment shall be required of the Company hereunder with respect
to:

- 4 -



--------------------------------------------------------------------------------



 



  (a)   Any claim or any part thereof as to which Indemnitee shall have been
determined by a court of competent jurisdiction from which no appeal is or can
be taken, by clear and convincing evidence, to have acted or failed to act with
deliberate intent to cause injury to the Company or with reckless disregard for
the best interests of the Company;     (b)   Any claim or any part thereof
arising under Section 16(b) of the Securities Exchange Act of 1934 pursuant to
which Indemnitee shall be obligated to pay any penalty, fine, settlement or
judgment;     (c)   Any obligation of Indemnitee based upon or attributable to
the Indemnitee gaining in fact any personal gain, profit or advantage to which
he was not entitled; or     (d)   Any Proceeding initiated by Indemnitee without
the consent or authorization of the Board of Directors of the Company, provided
that this exclusion shall not apply with respect to any claims brought by
Indemnitee (i) to enforce his/her rights under this Agreement or (ii) in any
Proceeding initiated by another person or entity whether or not such claims were
brought by Indemnitee against a person or entity who was otherwise a party to
such Proceeding.

Nothing in this Section 10 shall eliminate or diminish Company’s obligations to
advance that portion of Indemnitee’s Expenses which represent attorneys’ fees
and other costs incurred in defending any Proceeding pursuant to Section 3 of
this Agreement.

11.   EXTRAORDINARY TRANSACTIONS

The Company covenants and agrees that, in the event of any merger, consolidation
or reorganization in which the Company is not the surviving entity, any sale of
all or substantially all of the assets of the Company or any liquidation of the
Company (each such event is hereinafter referred to as an “extraordinary
transaction”), the Company shall:

  (a)   Have the obligations of the Company under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction; or     (b)   Otherwise adequately provide for the
satisfaction of the Company’s obligations under this Agreement, in a manner
acceptable to Indemnitee.

12.   NO PERSONAL LIABILITY

Indemnitee agrees that neither the directors nor any officer, employee,
representative or agent of the Company shall be personally liable for the
satisfaction of the Company’s obligations under this Agreement, and Indemnitee
shall look solely to the assets of the Company, proceeds of insurance and the
escrow referred to in Section 4 hereof for satisfaction of any claims hereunder.

13.   SEVERABILITY

If any provision, phrase, or other portion of this Agreement should be
determined by any court of competent jurisdiction to be invalid, illegal or
unenforceable, in whole or in part, and such determination should become final,
such provision, phrase or other portion shall be deemed to be severed or
limited, but only to the extent required to render the remaining provisions and
portions of the Agreement enforceable, and the Agreement as thus amended shall
be enforced to give effect to the intention of the parties insofar as that is
possible.

- 5 -



--------------------------------------------------------------------------------



 



14.   SUBROGATION

In the event of any payment under this Agreement, the Company shall be
subrogated to the extent thereof to all rights to indemnification or
reimbursement against any insurer or other entity or person vested in the
Indemnitee, who shall execute all instruments and take all other actions as
shall be reasonably necessary for the Company to enforce such rights.

15.   GOVERNING LAW

The parties hereto agree that this Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Ohio.

16.   NOTICES

All notices, requests, demands and other communications hereunder shall be in
writing and shall be considered to have been duly given if delivered by hand and
receipted for by the party to whom the notice, request, demand or other
communication shall have been directed, or mailed by certified mail, return
receipt requested, with postage prepaid:
(a) If to the Company, to: FERRO CORPORATION
1000 Lakeside Avenue
Cleveland, Ohio 44114
Attention: Vice President and
     Chief Financial Officer
(b) If to Indemnitee, to:
or to such other or further address as shall be designated from time to time by
the Indemnitee or the Company to the other.

17.   TERMINATION

This Agreement may be terminated by either party upon not less than sixty
(60) days prior written notice delivered to the other party, but such
termination shall not in any way diminish the obligations of Company hereunder
(including the obligation to maintain the escrow referred to in Section 4
hereof) with respect to Indemnitee’s activities prior to the effective date of
termination.

18.   AMENDMENTS AND BINDING EFFECT

This Agreement and the rights and duties of Indemnitee and the Company hereunder
may not be amended, modified or terminated except by written instrument signed
and delivered by the parties hereto. This Agreement is and shall be binding upon
and shall inure to the benefits of the parties thereto and their respective
heirs, executors, administrators, successors and assigns.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement in
triplicate as of the date first above written.

     
 
  Ferro Corporation

- 6 -



--------------------------------------------------------------------------------



 



                 
 
      By:        
 
Title: Director
         
 
[Name and Title]    

- 7 -